—Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered June 17, 1999, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that during the course of jury selection, the court improperly allowed the prosecutor to exercise a race-based peremptory challenge in violation of Batson v Ken*487tucky (476 US 79). Appellate review of this issue was forfeited upon the defendant’s plea of guilty (see, People v Hansen, 95 NY2d 227, 231; People v Green, 75 NY2d 902). Furthermore, as part of his plea bargain, the defendant voluntarily waived appellate review of this issue and his contention that the court erred in denying his motion to suppress physical evidence (see, People v Kemp, 94 NY2d 831). Santucci, J. P., S. Miller, Friedmann and Goldstein, JJ., concur.